*841■ON MOTION NOR REHEARING
Mr. Justice Wolf
delivered the opinion of the Court.
This is a case where the District Court of San Juan acquired jurisdiction of cattle hy reason of the lien of the attachment. The idea of our original opinion was that the various sections cited justified the court in the protection of the lien already acquired, in order that this should not he a diminishing or disappearing quantity. We desire to emphasize the fact that this power rests in the sound discretion of the court and should only he exercised in a proper case.
The petitioner in his motion for reconsideration draws a picture of the ills that may accrue if all the courts were allowed to dispose of cattle as in the instant case. If evils are to be compared, we see greater danger in the disappearance of the protection afforded hy the lien than in the fact that the property may he sold hy anticipation of the execution. Doing perhaps a little further than is necessary, we must say that it must he an exceedingly rare case in which a defendant may not avoid all these supposed evils hy giving a bond.
The motion should he denied.
Mr. Justice Hutchison dissented.